Exhibit 10.2

GUARANTY

WHEREAS,

The RHL Group, Inc., a California corporation ("RHL Group") has agreed to lend
certain funds to MyMedicalRecords, Inc., a Delaware corporation (formerly
mymedicalrecords.com, Inc.) ("MMR");



WHEREAS

, MMR is the wholly owned subsidiary of MMR Information Systems, Inc., a
Delaware corporation (formerly Favrille, Inc.) ("Parent" or "Guarantor"); and



WHEREAS, Parent desires to induce the RHL Group to so enter into the Agreement
to lend certain funds to MMR;

The Parties agree as follows:

(1) For valuable consideration, the Guarantor unconditionally guarantees and
promises to pay to RHL Group, or at its order, in lawful money of the United
States, an amount equal to any and all sums that are, or will be, due and owing
under those certain

First, Second, Third and Fourth Amended and Restated Secured Promissory Notes
(the "Fourth Note") dated on or about April 29, 2010.



(2) The liability of Guarantor under this Guaranty shall not exceed at any one
time, the sum of: (a) the amount due under the Fourth Note; and (b) all
interest, fees, and other costs and expenses relating to or arising out of the
Fourth Note. This is a continuing guaranty relating to any indebtedness,
including that arising under successive transactions which shall either continue
the indebtedness or from time to time renew it after it has been satisfied. Any
payment by Guarantor shall not reduce its maximum obligation hereunder.

(3) Guarantor authorizes RHL Group, without notice or demand and without
affecting its liability hereunder, from time to time, either before or after
revocation hereof, to: (a) renew, compromise, extend, accelerate, or otherwise
change the time for payment of, or otherwise change the terms of the
indebtedness or any part thereof, including increase or decrease of the rate of
interest thereon; (b) receive and hold security for the payment of this Guaranty
or any of the indebtedness, and exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any such security; (c) apply such
security and direct the order or manner of sale thereof as RHL Group in its
discretion may determine; and (d) release or substitute any one or more of the
endorsers or Guarantor.

(4) Guarantor waives any right to require RHL Group to: (a) first proceed
against or exhaust any security held from MMR; or (b) pursue any other remedy in
RHL Group's power whatsoever.

(5) Guarantor waives any defense arising by reason of any disability or any
claim that Guarantor's obligations exceed or are more burdensome than those of
MMR. Until the indebtedness shall have been paid in full, even though the
indebtedness is in excess of Guarantor's liability hereunder, Guarantor waives
any right of subrogation, reimbursement, indemnification, and contribution
(contractual, statutory, or otherwise) including, without limitation, any claim
or right of subrogation under the Bankruptcy Code (Title 11, United States Code)
or any successor statute.

(6) Guarantor waives all presentments, demands for performance, notices of
non-performance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this Guaranty and of the existence, creation, or incurring of
new or additional indebtedness.

(7) Guarantor waives any rights and defenses that are or may become available to
Guarantor by reason of Sections 2787 to 2855, inclusive, of the California Civil
Code.

--------------------------------------------------------------------------------



(8) No provision or waiver in this Guaranty shall be construed as limiting the
generality of any other waiver contained in this Guaranty.

(9) Guarantor agrees to pay all reasonable attorneys' fees, including the costs
of RHL Group's counsel, and all other costs and expenses which may be incurred
by RHL Group: (a) in the enforcement of this Guaranty or (b) in the
preservation, protection, or enforcement of any rights of RHL Group in any case
commenced by or against Guarantor under the Bankruptcy Code (Title 11, United
States Code) or any similar or successor statute.

(10) This Guaranty shall be governed by and construed according to the laws of
the State of California, to the jurisdiction of which the parties hereto submit.

(11) Notices to RHL Group shall be sent to: Robert H. Lorsch, P.O. Box 17034,
Beverly Hills 90210; and by facsimile to 206-374-6136, with a copy to : Robert
M. Yaspan, by facsimile to (818) 501-7711.

(12) Notices to Parent and MMR shall be sent to: Chief Financial Officer, 2934½
Beverly Glen Circle, Suite 702, Los Angeles, CA 90077; and by facsimile to
206-374-6136.

Dated: May 12, 2010

"GUARANTOR" (

MMR Information Systems, Inc., a Delaware corporation, fka Favrille, Inc.)





/s/ Ingrid Safranek     
By: Ingrid Safranek, Chief Financial Officer

 

"MMR" (MyMedicalRecords, Inc., a Delaware corporation, fka mymedicalrecords.com,
Inc.)



/s/ Ingrid Safranek     
By: Ingrid Safranek, Chief Financial Officer

THE RHL Group, Inc.

 

 



/s/ Robert H. Lorsch     
By: Robert H. Lorsch, Chief Executive Officer

 

 

--------------------------------------------------------------------------------

